DETAILED ACTION
	This action is in response to the response to election/restriction filed on July 28, 2022.  Invention I (claims 1-14 and 19-20) have been elected without traverse.  Invention II (claims 15-18) have been withdrawn from consideration.  Claims 1-14 and 19-20 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction
Applicant’s election without traverse of Invention I in the reply filed on July 28, 2022 is acknowledged.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Information Disclosure Statement
The Information Disclosure Statement filed 8/13/2021 has been considered. Initialed copies of the Form 1449 are enclosed herewith.

Claim Objections
Claims 3 and 8-9 are objected to because of the following informalities: Dependent claim 3 recites “the at least one input” lacks antecedent basis in line 1.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities: Dependent claim 3 recites, “…corresponds to at least one further action…”.  Remove the term, “further” to be consistent with the phrase recited in dependent claims 4-6.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities: Dependent claim 5 recites “the advertiser” lacks antecedent basis in line 1.  Appropriate correction is required.







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Independent claims 1, 19 and 20 recite the limitations, "sending, from a device built into the vehicle, a first set of data to a server, the first set of data corresponding to measurements performed by one or more sensors; receiving a first set of elements from the server in response to the first set of data; presenting one or more elements from the first set of elements to the user on a display in the vehicle; and receiving from the user a selection from among the one or more elements.”
The recited claim limitations, “receiving a first set of elements from the server in response to the first set of data; presenting one or more elements from the first set of elements to the user on a display in the vehicle; and receiving from the user a selection from among the one or more elements.” are directed to the abstract idea of commercial or legal interactions under advertising, marketing, and sales activities or behaviors.  Specifically, the limitations are directed to presenting one or more elements (e.g., advertisements or incentives) to a user in response to data associated with one or more sensor of a vehicle or device, which is a form of advertising and marketing.  
Additionally, under step 2A of “integration into a practical application” requires:  
 •	Improvement to the functioning of a computer, or an improvement to any other technology or technical field
•	Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
•	Applying the judicial exception with, or by use of a particular machine.
•	Effecting a transformation or reduction of a particular article to a different state or thing
•	Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception
The applicant has not shown or demonstrated any of the requirements described above under “integration into a practical application” under step 2A.  Specifically, the applicant’s limitations are not “integrated into a practical application” because improvements to the functioning of a computer or any other technology or technical field as not been shown or disclosed (se MPEP 2106.05(a)).  In addition, independent method claim 1 does not disclose a machine or device performing critical steps of the invention.   
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The applicant’s specification discloses, “As shown in FIG. 7, computer 720 may include a processor(s) 760 that communicates with a number of peripheral devices via a bus subsystem 790. These peripheral devices may include user output devices 730, user input devices 740, communications interface 750, and a storage subsystem, such as random access memory (RAM) 770 and disk drive or non-volatile memory 780.” (paragraph 0087) reads on a general purpose computer.  Based on the applicant's specification, elements in claims 1-14 and 19-20 require no more than a generic device to perform generic computer functions. None of the limitations, individually and in combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activities previously known in the industry. The applicant’s claimed limitations do not demonstrate an improvement to another technology or technical field, an improvement to the functioning of the computer itself, effecting a transformation or reduction of particular article to a different state or thing, a specific limitation other than what is well-understood routine and conventional in the field and meaningful limitations beyond generally linking use of the judicial exception to a particular technological environment. The current application does not amount to 'significantly more' than the abstract idea as described above. The claim does not include additional elements or limitations individually or in combination that are sufficient to amount to significantly more than the judicial exception. Specifically, the individual elements of a server, device, display, processor, and non-transitory computer readable medium are well understood, routine and conventional elements that amount to no more than implementing an idea with a computerized system. The additional elements taken in combination add nothing more than what is present when the elements are considered individually. Therefore, based on the two-part Alice Corp. analysis, there are no meaningful limitations in the claims that transform the exception (i.e., abstract idea) into a patent eligible application.   
Dependent claims 2-14 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  The following dependent claims: claim 2 recites a server, claim 3 recites a device, claims 7, 9, 11, and 14 recite a second device, and claims 13-14 recite one or sensors.  Dependent claims 2-3, 7, 9, 11, and 13-14 do not recite additional elements that amount to significantly more than the judicial exception.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nussel et al. US Publication 20120271713 A1 in view of Huang et al. US Publication 20070050249 A1.
Claims 1, 19, and 20:
As per claim 1, Nussel teaches a method, apparatus, and non-transitory computer readable medium comprising: 
sending, from a device built into the vehicle, a first set of data to a server, the first set of data corresponding to measurements performed by one or more sensors (paragraphs 0006, 0024, 0003, 0034 “In some embodiments, one or more potential interests may be determined based at least in part on real-time vehicle information obtained from one or more sensors in the vehicle.  Real-time vehicle information may include, for example, oil level, gasoline level, tire pressure, coolant level, windshield wiper fluid level, etc.  The one or more sensors may transmit the vehicle information to the GPS device.  The vehicle information may then be obtained by one or more server and/or advertiser computers from the Internet." and "In addition, GPS devices may also include in-vehicle enabled navigation systems.");

receiving a first set of elements from the server in response to the first set of data (paragraphs 0003, 0008 and 0027 “In some embodiments, the selected advertisement is transmitted to the GPS device of the user for presentation on the GPS device.  The advertisement may include textual, graphical, audio and/or video data, and may be displayed or played directly on the GPS device.”);

presenting one or more elements from the first set of elements to the user on a display in the vehicle (paragraphs 0003, 0008 and 0027, 0033 “In some embodiments, the selected advertisement is transmitted to the GPS device of the user for presentation on the GPS device.  The advertisement may include textual, graphical, audio and/or video data, and may be displayed or played directly on the GPS device.” and “Block 516 represents delivery of the selected or generated advertisement to GPS 518.  The advertisement may be transmitted wireless over, for example, a cellular data connection.  The advertisement may be presented directly on GPS device 518.  Alternatively, in some embodiments, the advertisement may be played on the vehicle's sound system or video entertainment system.");

Nussel does not teach and receiving from the user a selection from among the one or more elements.  However, Huang teaches a System for Propagating Advertisements for Market Controlled Presentation and further teaches, "For example, in the case of the gasoline advertisement, the advertiser may wish to target only the southbound lanes of a nearby highway, and northwards for five miles or until 250 vehicles are reached.  Vehicle condition and environmental information are used to govern the presentation of the advertisement and advertisers can be charged by verified successful presentation.  For instance, sensors in a vehicle sense a low gas level.  All advertisements available in the vehicle that have requested presentation in the "low gas warning" slot are ranked, and the top ranking advertisements are presented to the driver at the time of the warning.  If driver 140 responds to an advertisement by either selecting the advertisement to obtain more information or driving to the place of business described in the advertisement, then a response record is generated and propagated back to advertising service 110.” (paragraph 0020) and “The certified ad is propagated to the vehicle network at 640 under a predetermined policy developed from targeting information supplied by the advertiser, and by geography and traffic loads that the advertisement encounters as it is propagated.  Vehicle condition and environmental information may also be used to govern the presentation of the advertisement.  At 650 a response is detected from a receiving vehicle.  The response may be in the form of a click from the user interface or a drive-to event.” (paragraph 0028).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nussel to include receiving from the user a selection from among the one or more elements as taught by Huang in order to present or display selected information or advertisements.  

Claim 2:
	As per claim 2, Nussel and Huang teach the method of claim 1 as described above and Nussel further teaches further comprising:
sending, to the server, a second set of data of interest to the user (paragraph 0019).

Claim 7:
	As per claim 7, Nussel and Huang teach the method of claim 1 as described above and Nussel further teaches wherein presenting one or more elements from the first set of elements comprises:
sending the one or more elements to a second device associated with the user to be presented on a screen of the second device (paragraphs 0003, 0008 and 0033-0034).



Claim 12:
	As per claim 12, Nussel and Huang teach the method of claim 1 as described above and Nussel further teaches wherein presenting one or more elements from the first set of elements further comprises presenting an audio corresponding to the one or more elements (paragraphs 0008 and 0033).

Claim 13:
As per claim 13, Nussel and Huang teach the method of claim 1 as described above and Nussel further teaches wherein at least one of the one or more sensors is disposed in the vehicle (paragraph 0006 and 0024).

Claim 14:
As per claim 14, Nussel and Huang teach the method of claim 1 as described above and Nussel further teaches wherein at least one of the one or more sensors is disposed in a second device associated with the user (paragraphs 0003 and 0015).









Claim(s) 3-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nussel and Huang as applied to claim 1 above, and further in view of Sridharan et al. US Publication 20090006194 A1.
Claim 3:
	As per claim 3, Nussel and Huang teach the method of claim 1 as described above but do not teach wherein the at least one input corresponds to at least one further action to be taken by the device.  However, Sridharan teaches Location, Destination, and Other Contextual Information-Based Mobile Advertisements and further teaches, “The following scenario further provides a more sophisticated example of how the various inputs combine to output a targeted advertisement.  Consider a user X that gets into her car while at work, and enters "Home" in the navigation system.  The navigation system creates an evening rush-hour route home for her.  Moreover, as she drives along the route, she is presented with icons for a coffee shop, a fast food restaurant, and a pizza restaurant displayed at corresponding geographically accurate locations on the map.” (paragraph 0023) and “User X presses the coffee shop icon and a dialog box appears asking whether she would like to send them her usual order.  If she accepts, the navigation system adds the coffee shop as a stop along her route.  The order may be automatically sent via a communications mechanism 124, or for example, the coffee shop's phone number is dialed on her mobile telephone where she is able to order.  She then pulls into the coffee shop and picks up her drink.” (paragraph 0024).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nussel to include wherein the at least one input corresponds to at least one further action to be taken by the device as taught by Sridharan in order to allow the device perform an activity in response to receiving instructions or commands from a user.   


Claim 4:
	As per claim 4, Nussel, Huang, and Sridharan teach the method of claim 3 as described above and Sridharan further teaches wherein the at least one action comprises:
requesting additional information corresponding to the selected element (paragraphs 0023-0026).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nussel to include wherein the at least one action comprises requesting additional information corresponding to the selected element as taught by Sridharan in order to provide the user additional details regarding an advertisement or offer.  

Claim 5:
	As per claim 5, Nussel, Huang, and Sridharan teach the method of claim 3 as described above and Sridharan further teaches wherein the at least one action comprises:
requesting navigational information to a venue corresponding to the advertiser  (paragraphs 0023-0026).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nussel to include wherein the at least one action comprises requesting navigational information to a venue corresponding to the advertiser as taught by Sridharan in order to provide additional information or directions regarding the location of the advertiser.  







Claim 6:
	As per claim 6, Nussel, Huang, and Sridharan teach the method of claim 3 as described above and Sridharan further teaches wherein the at least one action comprises a request to enter into a transaction or a potential transaction associated with the selected element (paragraphs 0023-0026). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nussel to include wherein the at least one action comprises a request to enter into a transaction or a potential transaction associated with the selected element as taught by Sridharan in order to incentivize the user to perform a purchase transaction with a merchant.

Claim 8:
	As per claim 8, Nussel and Huang teach the method of claim 1 as described above but do not teach wherein the at least one input is received from an input device built into the vehicle.  However, Sridharan teaches Location, Destination, and Other Contextual Information-Based Mobile Advertisements and further teaches, “Moreover, in addition to selection of advertisements, how an advertisement is presented to a user via an in-vehicle navigation system is often an important aspect as to whether the advertisement will be recognized.  For example, because while driving the driver's main task should not be to focus attention on the navigation screen, in general it is important to display an advertisement in a quickly readable manner that does not interfere with or distract from driving.” (paragraph 0019), “The following scenario further provides a more sophisticated example of how the various inputs combine to output a targeted advertisement.  Consider a user X that gets into her car while at work, and enters "Home" in the navigation system.  The navigation system creates an evening rush-hour route home for her.  Moreover, as she drives along the route, she is presented with icons for a coffee shop, a fast food restaurant, and a pizza restaurant displayed at corresponding geographically accurate locations on the map.” (paragraph 0023) and “User X presses the coffee shop icon and a dialog box appears asking whether she would like to send them her usual order.  If she accepts, the navigation system adds the coffee shop as a stop along her route.  The order may be automatically sent via a communications mechanism 124, or for example, the coffee shop's phone number is dialed on her mobile telephone where she is able to order.  She then pulls into the coffee shop and picks up her drink.” (paragraph 0024).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nussel to include wherein the at least one input is received from an input device built into the vehicle as taught by Sridharan in order to allow the user to communicate with the vehicle.   

Claim 10:
	As per claim 10, Nussel and Huang teach the method of claim 1 as described above but do not teach wherein the display is built into the vehicle.  However, Sridharan teaches Location, Destination, and Other Contextual Information-Based Mobile Advertisements and further teaches, “Moreover, in addition to selection of advertisements, how an advertisement is presented to a user via an in-vehicle navigation system is often an important aspect as to whether the advertisement will be recognized.  For example, because while driving the driver's main task should not be to focus attention on the navigation screen, in general it is important to display an advertisement in a quickly readable manner that does not interfere with or distract from driving.” (paragraph 0019), “The following scenario further provides a more sophisticated example of how the various inputs combine to output a targeted advertisement.  Consider a user X that gets into her car while at work, and enters "Home" in the navigation system.  The navigation system creates an evening rush-hour route home for her.  Moreover, as she drives along the route, she is presented with icons for a coffee shop, a fast food restaurant, and a pizza restaurant displayed at corresponding geographically accurate locations on the map.” (paragraph 0023) and “User X presses the coffee shop icon and a dialog box appears asking whether she would like to send them her usual order.  If she accepts, the navigation system adds the coffee shop as a stop along her route.  The order may be automatically sent via a communications mechanism 124, or for example, the coffee shop's phone number is dialed on her mobile telephone where she is able to order.  She then pulls into the coffee shop and picks up her drink.” (paragraph 0024).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nussel to include wherein the display is built into the vehicle as taught by Sridharan in order to allow the user to communicate with the vehicle.

Claim(s) 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nussel and Huang as applied to claim 1 above, and further in view of Reunamaki US Publication 20110117900 A1.
Claim 9:
	As per claim 9, Nussel and Huang teach the method of claim 1 as described above but do not teach wherein the at least one input is received from a second device associated with the user.  However, Reunamaki teaches a Method, Apparatus and Computer Program Product for Presenting Call Related Messages to a User and further teaches, “While several embodiments of the user device may be illustrated and hereinafter described for purposes of example, other types of user devices, such as portable digital assistants (PDAs), pagers, mobile televisions, gaming devices, all types of computers (e.g., laptops or mobile computers), cameras, audio/video players, radio, global positioning system (GPS) devices, or any combination of the aforementioned, and other types of communication devices, may employ embodiments of the present invention.” (paragraph 0020); “FIG. 4 illustrates a flow chart of an example embodiment of the operations of the receiving user device which is receiving the communication request at operation 401 and may notify the user by ringing, vibrating, beeping, flashing, etc. The receiving user device may then provide the receiving user with options for responding to the communication request at operation 402.  At operation 403, the receiving user may input instructions for responding to the request, which may be in the form of an SMS, IM, E-mail, etc. as described above.  The response may then be transmitted at operation 404.” (paragraph 0031) and “When a communication request is received by the receiving device, the display 500 of the receiving device may display an identification 507 of the requesting device, which in the illustrated embodiment is "Bob Jones." Upon receiving the request, the receiving device may provide options to the user of the receiving device for responding to the request.  In the illustrated embodiment, these options include answering the phone call 501, sending the request to voicemail 502, replying to the request with an SMS text message of "I'll call right back" at 503, replying to the request with an SMS text message of "Can't talk" at 504, replying to the request with an SMS text message of "Be there in 5 min" at 505, or the option to compose a different SMS text response at 506.  The options in the illustrated embodiment may be accessed by pressing a corresponding numerical key, or if the receiving device display 500 is a touch-sensitive display, the user may only need to touch the desired option.” (paragraph 0032).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nussel to include wherein the at least one input is received from a second device associated with the user as taught by Reunamaki in order to interact or communicate with a different device.

Claim 11:
	As per claim 11, Nussel and Huang teach the method of claim 1 as described above but do not further comprising:
synchronizing a first display built into the vehicle with a second display of a second device, said second device being associated with the user.  However, Reunamaki teaches a Method, Apparatus and Computer Program Product for Presenting Call Related Messages to a User and further teaches, "An example embodiment of a display of a receiving device is illustrated in FIG. 5.  The illustrated display 500 may be the display of a mobile communication device or of any communications device that includes a display.  The display may also be a display screen in a vehicle such as a navigation screen that is configured to display information relating to a user's mobile device when the mobile device is synchronized with the vehicle's navigation or media system.” (paragraph 0032).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nussel to include synchronizing a first display built into the vehicle with a second display of a second device, said second device being associated with the user as taught by Reunamaki in order to allow the display built into the vehicle and the second display of a second device to communicate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682